October 9, 2009 Securities and Exchange Commission Division of Corporate Finance 450 Fifth Street, N.W.—Mailstop 4720 Washington, D.C.20549 Attention:Jim B. Rosenberg, Senior Assistant Chief Accountant James Peklenk, Staff Accountant Mary Mast, Senior Accountant Re: Heska Corporation Form 10-K for Fiscal Year Ended December 31, 2008 Filed March 11, 2009 File No. 000-22427 Ladies and Gentlemen: Heska Corporation (“Heska” or the “Company”) hereby respectfully requests an additionalextension of the deadline to respond to the comments of the Staff of the Securities and Exchange Commission (the “Staff”) set forth in the letter dated September 18, 2009 in connection with the above-referenced report on Form 10-K (the “Report”) due to personnel resource limitations related to the close of Heska's third fiscal quarter of 2009.We respectfullyrequest the Staff to extend its current deadline for submission of the Company’s responses to October16, 2009, noting that the Company fully expects to be able to file its responses prior to this date. Thank you for consideration of the Company’s request.Please contact me at 970-493-7272, extension 4105, if you have any questions regarding the above request. Sincerely, /s/Jason Napolitano JASON NAPOLITANO Executive Vice President, Chief Financial Officer and Secretary
